Citation Nr: 0600095	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for disorders of the 
ankles and feet bilaterally.

3.  Entitlement to service connection for an acquired mental 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder, status post-laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A February 2004 rating decision 
denied the veteran's claims, and he perfected an appeal of 
the determination.

The veteran testified at a videoconference hearing in 
September 2005 before the undersigned Veterans Law Judge.  
Transcripts of the Board hearing and RO hearing testimony are 
associated with the claims file.

The record was held open at the veteran's request for 
submission of additional evidence after the videoconference 
hearing.  The veteran submitted additional evidence for which 
he waived initial RO review and consideration.  Thus, the 
Board may consider it without prior RO review.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

In statements of July 2003 and April 2004, the veteran 
related that he injured his back in a parachute jump during 
his active service.  He also related that he developed ankle 
disorders as a result of parachute jumps during active 
service, and that he sought treatment during his active 
service.  The stressor claimed for his PTSD is a 1971 
automobile accident which occurred while he was serving in 
Germany.  The veteran related that the driver, another 
soldier whose name he no longer remembers, apparently 
attempted suicide via the accident.  The veteran asserted 
that he was hospitalized for six months in Bad Kreuznach, 
Germany, as a result of the crash.  His videoconference 
hearing testimony reiterated these assertions.  Private 
treatment records reflect that the veteran has sustained 
intervening injuries since his separation from active 
service, to include another automobile accident.  The veteran 
reported to his private psychiatrist that the post-service 
accident triggered flashbacks of the 1971 accident.

The veteran's service medical records are scant.  They 
consist only of his physical examination at induction, an 
August 1971 temporary profile for contusions and lacerations 
of the left leg, and laboratory test results and a chest X-
ray apparently performed in connection with his examination 
at separation.  No separation examination is of record.  An 
October 1978 rating decision granted service connection for 
the scars.

The veteran's DD Form 214 reflects award of the Parachute 
Badge, which is indicative of a substantial number of jumps.  
He related at the videoconference hearing that he seemed to 
remember the automobile accident as having occurred around 
October, as he believed it was during Oktoberfest.  The 
August 1971 temporary profile was prepared by the Commander, 
U.S. Army Hospital, Bad Kreuznach, Germany.  Unfortunately, 
the profile reflects no entries for the source of the 
contusions and lacerations and, as noted above, there are no 
corresponding entries in the service medical records, at 
least insofar as what is associated with the claims file.

The veteran filed his initial claim for entitlement to 
service connection for a back disorder in May 1978.  In June 
1978, the RO requested the veteran's medical and dental 
records and specified that the place of treatment was Bad 
Kreuznach.  The service medical records set forth above were 
provided in October 1978.  Attached to the response, however, 
was an advisory that the veteran was a member of a National 
Guard unit, the inquiry should be directed to the unit of 
assignment, and that the individual concerned should be asked 
for the unit of assignment.  The Board notes no record in the 
claims file of any inquiry to the Army National Guard, or the 
National Personnel Records Center (NPRC), to ascertain if any 
additional service medical records existed.

In May 2004, the RO asked the PRC to provide pages from the 
veteran's personnel file which showed unit of assignment and 
dates, combat operations, and awards, etc.  The NPRC provided 
the veteran's DA Form 20, which reflects the veteran last 
served in an Army Reserve unit in South Carolina.  The Board 
notes that the RO did not request any evidence of a Line Of 
Duty determination, which would likely have been accomplished 
if the veteran in fact was not present for duty for more than 
24 hours due to illness or injury.

The fact that the temporary profile was prepared by the 
hospital commander is evidence that the veteran was treated 
for something at the central hospital in Bad Kreuznach, 
rather than at a unit clinic.  Thus, the Board deems further 
development efforts to be indicated.  See 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran 
and obtain all available information 
related to any service in the U.S. Army 
Reserve or the Army National Guard.

2.  After the above is complete, the RO 
should inquire of the appropriate agency 
of the U.S. Army Reserve and the Army 
National Guard to determine if there are 
any service medical records on file 
related to the veteran.  The RO should 
also inquire of the NPRC as to the 
existence of any service medical 
records, as well as whether there is 
evidence of a Line of Duty determination 
in the veteran's personnel or medical 
file.

3.  Should additional service medical 
records or other evidence of in-service 
treatment of the claimed disorders be 
developed, the RO should determine 
whether a VA examination and nexus 
opinion(s) is indicated.  If so, the 
appropriate examiner(s) should be asked 
to opine whether it is at least as 
likely as not (probability of at least 
50 percent) that any of the veteran's 
current disorders are related to an 
incident in active service, or that any 
or all of his disorders are related to 
post-service injuries.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 

